Citation Nr: 1229204	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  05-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970. 

The matter comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision Department of Veterans' Affairs (VA), Regional Office (RO), in Montgomery, Alabama that denied service connection for hepatitis and residuals, status post right inguinal hernia repair.  On his October 2010 Form 9, the Veteran limited his appeal to hepatitis only and the matter regarding residuals of inguinal hernia is no longer on appeal.  See 38 U.S.C.A. § 7105 (West 2002).

The Board notes that in a September 2003 rating decision, the RO denied service connection for post traumatic stress disorder and the Veteran perfected his appeal with regard to this issue.  

In May 2009, the Veteran testified before a Decision Review Officer (DRO) and in April 2010, he testified at a Travel Board hearing at the local RO before the undersigned.  Transcripts of both hearings have been associated with the claims file.  

In August 2010, the Board remanded the issues regarding PTSD and hepatitis for further development.  Based on that development, the Appeals Management Center granted service connection for PTSD and assigned a 30 percent disability rating, effective November 19, 2002.  As this represents a full grant of the benefit sought, this matter is no longer on appeal.  The issue regarding service connection for hepatitis is once again before the Board.  

The Board notes that a March 2007 rating decision denied service connection for left ear hearing loss and tinnitus and granted service connection for right ear hearing loss and assigned a noncompensable disability rating, effective April 6, 2006.  The Veteran filed a notice of disagreement with the rating decision and a statement of the case was issued in July 2008.  Additionally, in July 2008 correspondence, the Veteran's representative advised him that he was recently issued a SOC with an attached Form 9 that must be returned to the VA within 60 days if he wanted to continue his appeal.  In March 2009 correspondence, VA noted the Veteran's February 2009 inquiry regarding his appeal for hearing loss and tinnitus.  The Veteran subsequently submitted a Form 9 in March 2009 regarding an increased rating for right ear hearing loss and service connection for left ear hearing loss and tinnitus.  In April 2009, the Veteran was advised that there was no reason as to why he did not receive the SOC and that he was also informed by his representative about the SOC and how to continue his appeal.  The April 2009 letter also advised the Veteran to let VA know if he desired to reopen his claims.  To date no other further correspondence has been received by the Veteran.  There is no indication that any part of VA took actions that would suggest to the claimant that the issues were still on appeal.  Additionally, the issues have not been certified to the Board and are not currently before the Board.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran does not have a current diagnosis of hepatitis or residuals thereof.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, in letters sent in November 2004, January, August and October 2005 prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letters also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them. 

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are therefore moot. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the service treatment records and identified post-service treatment records.  During his May 2009 DRO hearing, the Veteran reported that he was treated by Dr. T. when he first got out of service, however, that doctor is now deceased.  In August 2010, the Board remanded the claim, in part, to provide the Veteran with a VA examination.  The September 2010 VA examination is adequate for the purposes of adjudication and reflect compliance with the Board's August 2010 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

At the Veteran's April 2010 hearing, the issues were identified and the Veteran was asked about medical treatment and opinions, in an order to determine whether there was additional evidence that could substantiate the claim.  There was also discussion of the evidence needed to substantiate those claims.  The Veteran reported that he did not receive any treatment for hepatitis after he was discharged from service.  He also indicated that he was not getting current treatment for hepatitis, but he believed that he tested positive for hepatitis C by a private doctor.  He indicated that he was not certain when this occurred.  The Veteran indicated that he would submit treatment records.  He was advised that the record would be held open for 30 days and that he could obtain and authorization for the release of medical records from his representative and submit those records.  

To date, the Veteran has not submitted any private treatment records or authorizations for release of medical records regarding treatment or a diagnosis relating to hepatitis or residuals thereof.  

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

There was substantial compliance with the Board's remand directives because the Veteran was afforded an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
The appeal is thus ready to be considered on the merits.

II.  Legal Criteria-Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Factual Background & Analysis

The Veteran contends that he has a current hepatitis that is related to service, including in-service treatment for hepatitis.  

Service treatment records (STR's) include a November 1969 induction report of medical examination and report of medical history that were negative for any complaints, findings, or treatment regarding hepatitis, headaches, and jaundice.  In September 1970, the Veteran sought treatment at Camp St. Barbara Dispensary in Korea and presented with complains of headaches, fever, nausea, tightness in the chest, and dark colored urine.  He was admitted to the 121st Evacuation Hospital diagnosed with infectious hepatitis.  Treatment records note symptoms of headaches, malaise, dizziness, nausea, dark urine, and slight diarrhea.  It was noted that the Veteran ate on "Korean economy" and drank water.  Physical examination revealed scleral icterus and liver tenderness.  He subsequently was placed on a medical hold and transferred from the 121st Evacuation Hospital and sent to Martin Army Hospital for treatment regarding infectious hepatitis.  In November 1970, the diagnosis was resolving viral hepatitis.  His November 1970 separation report of medical examination and report of medical history were negative for any complaints, findings, or treatment regarding hepatitis, headaches, and jaundice 

In a December 2004 risk factor questionnaire, the Veteran responded "NO" when asked if he ever used intravenous drugs, intranasal cocaine, engaged in high-risk sexual activity, had hemodialysis, had tattoos or body piercings, shared toothbrushes or razor blades, had acupuncture with non-sterile needles, had a blood transfusion, or been exposed to any contaminated blood or fluids. 

Post service treatment records from Birmingham VA Medical Center (VAMC), include a May 2005 psychiatric care screening note that reported a current/past medical history of hepatitis as indicated by the Veteran.  Hepatitis was then listed in Axis III of the Veteran's multi-axial diagnosis of severe chronic major depression disorder.  However, treatment records dated from January 2005 to November 2009 are negative for complaints, treatment, or clinical evidence regarding hepatitis or residuals of hepatitis.  

During his May 2009 DRO hearing, the Veteran reported that he was not seeking current treatment for hepatitis.  He also indicated that that all of his medical treatment took place at Birmingham VAMC, but that there would not be any records to review with regards to hepatitis.  

During his April 2010 Travel Board hearing, the Veteran reported that he was not getting current treatment for hepatitis, but that he tested positive for hepatitis C by a private doctor.  He indicated that he was not certain when this occurred.  The Veteran reported that he would submit the treatment records.  He was advised that the record would be held open for 30 days and that he could obtain and authorization for the release of medical records from his representative.  He did not submit additional records. 

On September 2010 VA examination, the Veteran's claims file was reviewed and the Veteran's history of having hepatitis in service was summarized.  The Veteran reported that he was not receiving treatment for hepatitis and that all symptoms have resolved.  No symptoms showed up on examination.  A hepatic panel and hepatitis C testing revealed that the Veteran was negative for hepatitis.  The diagnosis was that he did not have hepatitis C.   

While the Board acknowledges that the Veteran had complaints of headaches, fever, nausea, tightness in the chest, malaise, diarrhea, and dark colored urine, etc. while he was in service and was diagnosed with infectious hepatitis in September 1970 and resolving viral hepatitis in November 1970, in the absence of proof of a present disability or residuals thereof (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Veteran has not identified any specific current symptoms, but rather claims that he has hepatitis.  With respect to whether the Veteran's own testimony can establish a current disability here, as previously mentioned, in Jandreau, supra, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

In this case, the criteria under Jandreau have not been met.  The Board has considered the Veteran's reports of having a current diagnosis of hepatitis, however, on September 2010 VA examination, he reported that all of his symptoms had resolved and no symptoms were revealed on examination.  The Veteran's in-service history of hepatitis and symptoms thereof without a current diagnosed or identifiable underlying malady or condition, does not in and of themselves constitute a disability for which service connection may be granted.  See e.g. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran's lay assertion has been investigated by competent medical examination and found not supportable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).

The Board acknowledges that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, a history of hepatitis was reported by the Veteran during a mental health assessment in February 2005 and hepatitis was included in a multi-axial assessment of major depressive disorder.  There are no post service treatment records regarding treatment, complaints, or a diagnosis based on clinical evidence of hepatitis.  Furthermore, the Veteran has not alleged nor has it been shown that there have been any post service residual symptoms of hepatitis.   

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Accordingly, the preponderance of the evidence is against the Veteran's claim for hepatitis and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hepatitis is denied.  



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


